OPINION — AG — ** PRIVATE ATTORNEY — EMPLOYMENT — COUNTY ** QUESTION: CAN THE OFFICE OF COUNTY COMMISSIONERS HAVE THE AUTHORITY TO EMPLOY AN OUTSIDE ATTORNEY TO AUDIT AND WORK WITH THE COUNTY COMMISSIONERS RELATIVE TO THE ROAD FUND, AND PAY A REGULAR SALARY OF $150.00 PER MONTH OUT OF THE ROAD FUND MONEY FOR THE SERVICE OF THE ATTORNEY THEY HAVE EMPLOYED, OVER THE PROTEST OF THE COUNTY ATTORNEY ? — NEGATIVE (PRIVATE COUNSEL, EMPLOY, PAYMENT) CITE: 19 Ohio St. 183 [19-183], 19 Ohio St. 339 [19-339], OPINION NO. JANUARY 6, 1951 — SMITH (JAMES P. GARRETT)